OPINION
DOUGLAS, Judge.
The conviction is for theft of grain over the value of $50.00. The punishment was assessed by the jury at ten years, probated.
The sufficiency of the evidence is challenged.
Appellant was convicted of the theft of 100,000 pounds of milo from Joe Artho, general manager of the Hereford Grain Corporation. The grain was alleged to have been taken from Hereford Grain’s Farmers’ Corner elevator in the early morning of December 30, 1970.
The State relies in part on the testimony of Wayne Richard Vaughn, an accomplice witness. Appellant contends that the evidence is insufficient to corroborate his testimony.
Vaughn testified to the following facts: On December 29, 1970, appellant offered Vaughn and Chip Stewart a job to make some extra money. Appellant gave Vaughn the keys to a grain truck owned by Robert Hughes, and Stewart the keys to appellant’s grain truck, and directed them to drive the trucks to Big Daddy’s Truck Stop in Hereford later that evening. Vaughn and Stewart were met at the truck stop by appellant and Hughes at 12:30 a. m. At 2:30 a. m., appellant directed the two men to follow appellant and Hughes to a point some seven to eight miles north of Hereford on Highway 385. At appellant’s direction, Vaughn waited in his truck while the other three drove off in a northerly direction on Highway 385 in the other truck and Hughes’ pickup. The three returned within twenty minutes with the truck fully loaded with grain. While Vaughn and Stewart attempted to put a tarpaulin on the first truck, appellant drove off in the second truck in the same direction. Within another twenty minutes, the second fully loaded truck returned. After shoveling several hundred pounds of grain which had fallen onto the highway into Hughes’ pickup, Stewart and Vaughn were told to return to Littlefield.
At the city limits of Hereford, the two trucks were stopped by the police. After covering both trucks completely at police directions and submitting to an examination of their drivers’ licenses, the two continued on to appellant’s trucking stop in Littlefield, where they arrived at approximately 5:30 a. m.
While waiting for Hughes and appellant to return, Stewart told Vaughn that he was afraid they were late because “they might have got caught over at the eleva*240tor.” Appellant and Hughes finally arrived at 7:30 a. m. in the pickup. Later, appellant told Stewart to take his truck to Sudan and unload it. When Stewart returned, he and a farm hand of appellant’s father drove the second truck to Sudan, unloaded it, and Stewart picked up the check made out to appellant in payment for the two loads of grain.
The following facts were established by witnesses other than the accomplice witness: (1) that the Farmers’ Corner elevator is located approximately sixteen miles north of Hereford on Highway 385 and that some 180,000 pounds of milo was stolen from the elevator sometime between December 10 and the end of January; (2) that appellant was placed in Hereford within two hours of the time the loaded trucks were stopped by Hereford police officers; (3) that at least one of the two trucks belonged to appellant, that the trucks were driven by the accomplice witness Vaughn and Chip Stewart, and that they were spilling grain over the highway because neither was fully covered; (4) that appellant sold two truckloads of milo to Feeder Grains in Sudan within six hours after the alleged theft from the elevator and that the grain was delivered by Chip Stewart and another man in separate trucks within nine hours of the theft; (5) that on the day following the theft appellant called a Deaf Smith County deputy sheriff and learned that his trucks had been seen the previous night on Highway 385, that they were spilling grain on the ground, and that he was suspected of having stolen the grain; and (6) that on the same day appellant called a Logan, New Mexico, farmer and offered to buy some grain, but, when appellant arrived in Logan four days later, he bought no grain and .instead attempted to obtain some false grain receipts.
Article 38.14, Vernon’s Ann.C.C.P., provides, in part:
“A conviction cannot be had upon the testimony of an accomplice unless corroborated by other evidence tending to connect the defendant with the offense committed; . . . ”
This Court recently wrote in O’Donald v. State, 492 S.W.2d 584, 585:
“ ‘The test of the sufficiency of such corroboration is to eliminate the evidence of the accomplice from consideration and then to examine the evidence of other witnesses to determine if there is inculpatory evidence, evidence of an incriminating nature which tends to connect the accused with the commission of the offense. Merely showing an offense occurred is not sufficient. Odom v. State, Tex.Cr.App., 438 S.W.2d 912; Edwards v. State, Tex.Cr.App., 427 S.W.2d 629. The corroborative testimony need not supply direct evidence; it must only tend to connect appellant with the crime. Cherb v. State, Tex.Cr.App., 472 S.W.2d 273. It is the combined cumulative weight of the evidence furnished by non-accomplice witnesses which supplies the test. Minor v. State, 108 Tex.Cr.R. 1, 299 S.W. 422.’ ”
Appellant relies upon O’Donald, but the case is not in point. There, the Court found that “no evidence outside of the accomplice witness’ testimony shows that any grain was taken or tends to connect the appellant with the taking of grain, if it was taken, . . .” Id., 492 S.W.2d at 587. Such is not the case here. The evidence is sufficient to show both the theft of the grain and to connect the appellant with taking it. We, therefore, hold that the record in the instant case, taken as a whole, is sufficient to corroborate the accomplice witness and to support the conviction.
Finding no reversible error, the judgment is affirmed.